United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1252
                                   ___________

Danyeill Y. Donahue,                   *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
St. Vincent Health System; Director of *
Arkansas Department of Workforce       * [UNPUBLISHED]
Services,                              *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: December 30, 2009
                                Filed: January 5, 2010
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Danyeill Donahue appeals the district court’s1 order dismissing her Title VII
action as time-barred, among other reasons. Reviewing de novo, see Luney v. SGS
Auto Servs. Inc., 432 F.3d 866, 867 (8th Cir. 2005), we agree with the district court
that Donahue’s complaint – filed nearly nine months after the date listed in her
complaint as the day she received her right-to-sue letter from the Equal Employment


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
Opportunity Commission – is untimely. See 42 U.S.C. § 2000e-5(f)(1) (90-day time
limit).2

      Accordingly, we affirm.
                     ______________________________




      2
       The appeal is timely because the December 22, 2008 judgment was not entered
on the docket until December 23, 2008, and the notice of appeal was filed thirty days
thereafter. See Fed. R. App. P. 4(a)(1)(A) (appeal must be filed within 30 days after
entry of the judgment or order appealed).

                                         -2-